                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE


BL VENTURES d/b/a BL VENTURES, LLC,                   )
et al.,                                               )
                                                      )
               Plaintiffs,                            )
                                                      )
v.                                                    )       No. 3:20-CV-139-DCP
                                                      )
APEX MEDICAL, d/b/a TN PREMIER CARE,                  )
et al.,                                               )
                                                      )
               Defendants.                            )


                                              ORDER

       This case is before the undersigned pursuant to 28 U.S.C. § 636(c), Rule 73 of the Federal

Rules of Civil Procedure, and the consent of the parties, for all further proceedings, including entry

of judgment [Doc. 21].

       Now before the Court is Plaintiffs’ Motion to Compel [Doc. 30] and Plaintiffs’ Motion for

Leave to File Supplemental Memorandum in Support of Plaintiffs’ Motion to Compel Responses

to Discovery (“Motion for Leave”) [Doc. 34]. On March 24, 2021, the Court ordered [Doc. 39]

the parties to meet and confer in an attempt to resolve Plaintiffs’ outstanding discovery requests

without the Court’s intervention. On April 2, 2021, the parties filed a Joint Status Report [Doc.

41], stating that Defendants have agreed to produce certain financial records and information and

have agreed to amend other discovery responses by April 26, 2021. The parties have also agreed

to a protective order, which they have submitted for the Court’s review. [Doc. 41-1].




Case 3:20-cv-00139-DCP Document 42 Filed 04/07/21 Page 1 of 2 PageID #: 724
       It appears to the Court that the parties have now resolved the issues raised in Plaintiffs’

Motion to Compel [Doc. 30]. Accordingly, Plaintiffs’ Motion to Compel [Doc. 30] and Plaintiffs’

Motion for Leave [Doc. 34] are DENIED AS MOOT.

       IT IS SO ORDERED.

                                                    ENTER:

                                                    _________________________
                                                    Debra C. Poplin
                                                    United States Magistrate Judge




Case 3:20-cv-00139-DCP Document 42 Filed 04/07/21 Page 2 of 2 PageID #: 725
